Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 1 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 2 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 3 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 4 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 5 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 6 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 7 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 8 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                           Document     Page 9 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 10 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 11 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 12 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 13 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 14 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 15 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 16 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 17 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 18 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 19 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 20 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 21 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 22 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 23 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 24 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 25 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 26 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 27 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 28 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 29 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 30 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 31 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 32 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 33 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 34 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 35 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 36 of 37
Case 19-10562   Doc 226   Filed 08/08/19 Entered 08/12/19 08:07:34   Desc Main
                          Document      Page 37 of 37
